  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA        )
                                )      CRIMINAL ACTION NO.
     v.                         )         2:17cr482-MHT
                                )              (WO)
CYRUS PHYFIER                   )

                              ORDER

    Pursuant to the parties’ joint report (doc. no.

589), it is ORDERED that:

    (1) The following motions in limine are denied as

          moot: doc. nos. 493, 545, and 546

    (2) The     motion   in   limine   to   exclude   the   phone

          recording between the defendant and Kimberly

          Haynes (doc. no. 532) is denied.

    (3) The following motions in limine are granted as

          set forth in the joint report (doc. no. 589):

          doc. nos. 480, 481, 482, 494, 495, 496, 497,

          and 520.

    DONE, this the 5th day of August, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
